                           U.S. District Court
                 Western District of Missouri (Springfield)
           CRIMINAL DOCKET FOR CASE #: 6:21−mj−02045−DPR−1

Case title: USA v. Wilson                                Date Filed: 08/18/2021

Assigned to: Magistrate Judge
David P. Rush

Defendant (1)
Kelsey Leigh Ann Wilson           represented by Ian A. Lewis
                                                 Federal Public Defender's Office − Springfield
                                                 901 St. Louis Street
                                                 Suite 801
                                                 Springfield, MO 65806
                                                 (417) 873−9022
                                                 Fax: (417) 873−9038
                                                 Email: ian_lewis@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment
                                                 Bar Status: Active

Pending Counts                                   Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
18:1752.P Knowingly Entering or
Remaining in any Restricted
Building or Grounds Without
Lawful Authority.




                                                                                                  1
Plaintiff
USA                                             represented by James Joseph Kelleher
                                                               United States Attorney's Office−Spgfd
                                                               901 St. Louis Street
                                                               Suite 500
                                                               Springfield, MO 65806−2511
                                                               (417) 831−4406
                                                               Email: James.Kelleher@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney
                                                               Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed    # Page Docket Text
 08/18/2021    1         RULE 5 as to Kelsey Leigh Ann Wilson (1). (Attachments: # 1 Exhibit Warrant)
                         (Keller, Jeanne) (Entered: 08/18/2021)
 08/18/2021    2         NOTICE OF HEARING as to Kelsey Leigh Ann Wilson. This is the official
                         notice for this hearing. Initial Appearance − Rule 5 set for 8/18/2021 01:30 PM
                         in MJ Courtroom, Springfield (DPR) before Magistrate Judge David P.
                         Rush.Signed on 8/18/2021 by Magistrate Judge David P. Rush. This is a TEXT
                         ONLY ENTRY. No document is attached. (Keller, Jeanne) (Entered:
                         08/18/2021)
 08/18/2021    4         BOND REPORT as to Kelsey Leigh Ann Wilson. Document is available to
                         applicable parties only. Authorized users enter PACER login and password first
                         for authentication. (Prewitt, Jessica) (Entered: 08/18/2021)
 08/18/2021    5         ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Kelsey Leigh
                         Ann Wilson. Signed on 8/18/2021 by Magistrate Judge David P. Rush.(Keller,
                         Jeanne) (Entered: 08/18/2021)
 08/18/2021    6         WAIVER of Rule 5(c)(3) Hearings by Kelsey Leigh Ann Wilson (Keller,
                         Jeanne) (Entered: 08/18/2021)
 08/18/2021    7         APPEARANCE BOND ENTERED as to Kelsey Leigh Ann Wilson. (Keller,
                         Jeanne) (Entered: 08/18/2021)
 08/18/2021    8         ORDER setting conditions of release as to Kelsey Leigh Ann Wilson. Defendant
                         released on a personal recognizance bond. Signed on 8/18/2021 by Magistrate
                         Judge David P. Rush.(Keller, Jeanne) (Entered: 08/18/2021)




                                                                                                           2
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                Kelsey Leigh Ann Wilson                             )                 1-21-mj-543
                    DOB: 09/18/1991                                 )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                              in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds
        Without Lawful Authority,
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds,
        40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct on Capitol Grounds,
        40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.


         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                      Cameron Heath, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                                            2021.08.02
Date:             08/02/2021
                                                                                                         18:54:48 -04'00'
                                                                                                 Judge’s signature

City and state:                         :DVKLQJWRQ'&                         Zia M. Faruqui, U.S. Magistrate Judge
                                                                                              Printed name and title


                      Case 6:21-mj-02045-DPR Document 1 Filed 08/18/21 Page 1 of 1
                                                                                                                                  3
Case 6:21-mj-02045-DPR Document 1-1 Filed 08/18/21 Page 1 of 1
                                                                 4
MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: James Joseph Kelleher (brandy.severance@usdoj.gov,
caseview.ecf@usdoj.gov, james.kelleher@usdoj.gov)
−−Non Case Participants: MarshalsAllDist (usmsmow.ecfnotice@usdoj.gov), Pretrial −
Jefferson City (mow_pts_jc_cmecf@mow.uscourts.gov), Pretrial − Kansas City
(mow_pts_kc_cmecf@mow.uscourts.gov), ProbationAll (mow_dqa@mow.uscourts.gov)
−−No Notice Sent:

Message−Id:7505613@mow.uscourts.gov
Subject:Activity in Case 6:21−mj−02045−DPR USA v. Wilson Notice of Hearing
Content−Type: text/html

                                          U.S. District Court

                                     Western District of Missouri

Notice of Electronic Filing


The following transaction was entered on 8/18/2021 at 11:57 AM CDT and filed on 8/18/2021

Case Name:       USA v. Wilson
Case Number:     6:21−mj−02045−DPR
Filer:
Document Number: 2(No document attached)
Docket Text:
 NOTICE OF HEARING as to Kelsey Leigh Ann Wilson. This is the official notice for this
hearing. Initial Appearance − Rule 5 set for 8/18/2021 01:30 PM in MJ Courtroom, Springfield
(DPR) before Magistrate Judge David P. Rush.Signed on 8/18/2021 by Magistrate Judge
David P. Rush. This is a TEXT ONLY ENTRY. No document is attached. (Keller, Jeanne)


6:21−mj−02045−DPR−1 Notice has been electronically mailed to:

James Joseph Kelleher James.Kelleher@usdoj.gov, Brandy.Severance@usdoj.gov,
CaseView.ECF@usdoj.gov

6:21−mj−02045−DPR−1 It is the filer's responsibility for noticing the following parties by other means:




                                                                                                          5
PS3 (12/05-Rev. for PACTS 6/11)                                                    Kelsey Leigh Ann Wilson, / 0866 6:21-02045R-001

         The Pretrial Reports are not public record, are not to be reproduced or disclosed to any other party, and shall remain
         confidential as provided in Title 18 U.S.C. § 3153(c)(1).

                                             PRETRIAL SERVICES REPORT

 District/Office                                                     Charge(s) (Title, Section, and Description)
 Western District Of Missouri/Springfield                            Rule 5: District of Columbia
 Judicial Officer                                                    Case No. 1:21-mj-00543
 Honorable David P. Rush
 Chief U.S. Magistrate Judge                                         Count 1: Title 18 U.S.C. § 1752(a)(1) - Knowingly
 Docket Number (Year – Sequence No. – Def. No.)                      Entering or Remaining in any Restricted Building or
 0866 6:21-02045R-001                                                Grounds Without Lawful Authority.
                                                                     Count 2: Title 18 U.S.C. § 1752(a)(2) - Disorderly
                                                                     and Disruptive Conduct in a Restricted Building or
                                                                     Grounds
                                                                     Count 3: Title 40 U.S.C. § 5104(e)(2)(D) -
                                                                     Disorderly Conduct in a Capitol Building
                                                                     Count 4: Title 40 U.S.C. § 5104(e)(2)(G) - Parading,
                                                                     Demonstrating, or Picketing in a Capitol Building


                                                          DEFENDANT

 Name                                                                Employer/School
 Wilson, Kelsey Leigh Ann                                            Dayspring Christian School
 Other Names on Charging Document

 Address                                                             Employer/School Address
 801 North Main Avenue                                               2157 North Prospect Avenue
 Springfield, MO 65802
 (417) 669-5930                                                      Springfield, MO 65803
 At Address Since              Time in Community of Residence        Monthly Income                    Time with Employer/School
 04/01/2021                    life                                  $1,100                            1 month, 17 days


INTRODUCTION:

The defendant self-surrendered on August 18, 2021, and made her initial appearance before Your Honor in the
Western District of Missouri that same day. The defendant appeared with appointed counsel, waived her identity
hearing, and was released on personal recognizance bond with supervision by U.S. Pretrial Services.

The defendant is charged in a Criminal Complaint, filed in the District of Columbia, with the above-listed
misdemeanor offenses related to her alleged activity at the U.S. Capitol on January 6, 2021.

The defendant consented to a prebail interview on August 18, 2021, while in the U.S. Marshals holding facility
in Springfield, Missouri. She was cooperative throughout the process. Contact was made with the defendant’s
husband, Zachary Wilson, in order to verify the defendant’s personal information.




Page 1
                     Case 6:21-mj-02045-DPR Document 4 Filed 08/18/21 Page 1 of 3
                                                                                                                                     6
PS3 (12/05-Rev. for PACTS 6/11)                                      Kelsey Leigh Ann Wilson, / 0866 6:21-02045R-001
DEFENDANT HISTORY / RESIDENCE / FAMILY TIES:

The defendant, age 29, advised she was born on September 18, 1991 in Springfield, Missouri to the marital union
of Jeff Holloway and Karen Chapman. The defendant’s parents separated many years ago, and their divorce was
finalized last year. The defendant reported having no contact with her father for the past three years, and noted
that he is homeless. The defendant maintains weekly contact with her mother, who lives in Monett, Missouri. The
defendant has two younger siblings of which she maintains weekly contact. Gunner Holloway (age 24), and
Kourtney Cook (age 27), both of whom live in Monett, Missouri. The defendant attended Monett High School in
Monett, Missouri, where she graduated in 2010. She has lived in southwest Missouri her entire life, and noted she
has lived at the above address since April 1, 2021.

The defendant has been married to Zachary Wilson since December 2012. They have two sons, Jaxon Wilson
(age 7), and Bryten Wilson (age 6), both of whom live with the defendant and her husband. Zachary is currently
being supervised by pretrial services for similar federal charges.

The defendant reported she does not have a U.S. passport and has never traveled outside of the United States.

While on bond, the defendant will return to her residence in Springfield, Missouri. She indicated she does not
own any firearms, nor does she have any dangerous weapons in her home. She has two dogs, but noted they are
friendly.

Mr. Wilson verified the information contained in this section.

EMPLOYMENT HISTORY / FINANCIAL RESOURCES:

Employed/Unemployed History:

    Start            End           Employer Name/                                  Monthly    Time in Status/
     Date            Date            Unemployed                Address             Income      Hours a Week
 07/01/2021                       Dayspring Christian   2157 North Prospect        $1,100.00 1 month, 17 days/
                                  School                Avenue                               40.00
                                                        Springfield, MO 65803

The defendant advised she is a first grade teacher, and believes her employment will be terminated following her
arrest. She reported fulltime employment from March 2021 to July 2021 at J.P. Chase, where she earned $17.00
an hour. She reported fulltime employment from February 2015 to January 2021 at Jack Henry, where she earned
$17 an hour. She noted no other employment and indicated she was a homemaker. Mr. Wilson verified the
information contained in this section.

Finances:

          Assets                         Amount               Liabilities                         Amount
 Personal Savings Account                     $2,000.00 2010 Chevy Traverse                            $9,000.00
 2007 Dodge Durango                             $500.00
 2010 Chevy Traverse                          $6,000.00

 Total                                          $8,500.00 Total                                           $9,000.00
 Estimated Net Worth: ($500)



Page 2
                   Case 6:21-mj-02045-DPR Document 4 Filed 08/18/21 Page 2 of 3
                                                                                                                       7
PS3 (12/05-Rev. for PACTS 6/11)                                      Kelsey Leigh Ann Wilson, / 0866 6:21-02045R-001



     Monthly Income                    Amount                   Expenses                          Amount
 Salary                                     $1,100.00 Auto Insurance                                        $189.00
 Spouse Income                              $4,000.00 Home/Mortgage                                       $1,115.00
                                                      Utilities                                             $253.00
                                                      Groceries and Supplies                                $800.00
                                                      Child Care/Schooling                                  $600.00
                                                      Loan Payment                                          $432.00

 Total                                        $5,100.00 Total                                             $3,389.00
 Estimated Monthly Cash Flow: $1,711

Mr. Wilson verified the information contained in this section.

HEALTH:

Physical Health:

The defendant stated she is in excellent physical health with no medical problems reported. She reported she does
not take any medication.

Mental Health and Substance Abuse:

The defendant indicated no history of mental health treatment, substance abuse history, or substance abuse
treatment. She advised she has not consumed alcohol in eight years.

The information contained in the Health section was verified by Mr. Wilson.

PRIOR RECORD:

The defendant reported no criminal history. A criminal record check conducted through the National Crime
Information Center (NCIC), state, and local records revealed no criminal history for the defendant.




Page 3
                   Case 6:21-mj-02045-DPR Document 4 Filed 08/18/21 Page 3 of 3
                                                                                                                       8
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
                                      Plaintiff,     )
                                                     )
                       v.                            )        Criminal Action
                                                     )        No. 6:21-mj-2045-DPR
KELSEY LEIGH ANN WILSON,                             )
                                                     )        Charging Dist. Case No:
                                  Defendant.         )         1:21-mj-543



                              ORDER APPOINTING COUNSEL



       IT IS ORDERED that the Federal Public Defenders' Office for the Western District of

Missouri be, and it is hereby, appointed to represent the defendant before the United States

Magistrate Judge and in all proceedings thereafter unless and until relieved by Order of the United

States District Court for the Western District of Missouri.



                                               /s/ David P. Rush
                                              DAVID P. RUSH
                                              United States Magistrate Judge


Date: August 18, 2021




          Case 6:21-mj-02045-DPR Document 5 Filed 08/18/21 Page 1 of 1
                                                                                                      9
Case 6:21-mj-02045-DPR Document 6 Filed 08/18/21 Page 1 of 1
                                                               10
Case 6:21-mj-02045-DPR Document 7 Filed 08/18/21 Page 1 of 2
                                                               11
Case 6:21-mj-02045-DPR Document 7 Filed 08/18/21 Page 2 of 2
                                                               12
Case 6:21-mj-02045-DPR Document 8 Filed 08/18/21 Page 1 of 4
                                                               13
Case 6:21-mj-02045-DPR Document 8 Filed 08/18/21 Page 2 of 4
                                                               14
Case 6:21-mj-02045-DPR Document 8 Filed 08/18/21 Page 3 of 4
                                                               15
Case 6:21-mj-02045-DPR Document 8 Filed 08/18/21 Page 4 of 4
                                                               16
